RHONDA K. WOOD, Judge, concurring. Tiffany Bowie appeals from an order of the Ashley County Circuit Court adjudi-eating her three children dependent-neglected. I | (¡disagree with the majority and would remand to the circuit court for entry of a new order consistent with this dissent. Adjudication hearings are held to determine whether the allegations in a petition are substantiated by proof. Ark.Code Ann. § 9-27-327(a)(l) (Supp.2011). The burden of presenting evidence in dependency-neglect proceedings is on the petitioner, Ark.Code Ann. § 9 — 27—325(h)(1), and in adjudication hearings, that burden is a preponderance of the evidence. Ark. Code Ann. § 9-27-327(h)(2)(B). The circuit court adjudicated the children dependent-neglected based on three pieces of evidence: 1) two pictures displaying a laceration on the head of Bowie’s five-year-old son; 2) testimony of Stacy Britton, an investigator with the Crimes Against Children Division of the State Police1 and 3) the court’s inference of guilt based on the appellant’s invocation of her Fifth Amendment right to not testify. Britton’s entire testimony is as follows: MR. Higdon: Did you speak to the mother, Ms. Tiffany Bowie, about this injury? BRITTON: YeS. Mr. Higdon: Did she offer any information about that injury occurred? Britton: No, not really. Mr. Higdon: That’s all I have, Your Honor. Mr. Leonard: What did she say about the injury? Britton: She, at first, said that she was in the bathroom and didn’t know how it happened. She said she heard a bump and she guessed he had fell. And then upon further questioning she said that she did spank him, but she didn’t— MR. LeonaRd: She didn’t ever admit to hitting him in the head, did she? Britton: She said that she hit him on accident. When she spanked him, she spanked him on his buttocks and legs. j7The first piece of evidence, a photo, speaks for itself. Britton’s testimony was minimal; she only relayed that Bowie at first stated she didn’t know what happened to the child and then subsequently stated she spanked him. It was even unclear if this statement was in response to a question about spanking or a question about the head injury. It is not known what, if any, treatment was given for the injury, how serious it was, whether it could have resulted from a fall or other accident, or whether the child was in substantial risk of serious harm as a result of it. DHS introduced no medical testimony about the injury. DHS called no other witnesses to substantiate its allegations of abuse and neglect. The third piece of evidence the circuit judge considered was an inference of guilt from Bowie’s decision to exercise her Fifth Amendment right not to testify. The circuit judge erred in concluding that appellant exercised her Fifth Amendment right. The following is the exchange: Mr. Higdon: I call Ms. Tiffany Bowie. Mr. Leonard: Your Honor, she’s facing. She has got felony charges pending and I’ve advised her to not testify in this matter. Mr. Higdon: She’s pleading the 5th? The Court: She has that right. Mr. Higdon: You’ve been previously sworn. Bowie: Yes. Mr. Higdon: Oh, never mind, Your hon- or. The Court: Okay. Mr. Higdon: The Department rests. Although Bowie’s attorney stated he advised Bowie not to testify, neither he nor Bowie actually invoked her Fifth Amendment right. The circuit court’s inference of guilt based on an incorrect determination that Bowie invoked her rights is in error. The circuit |8court’s explanation and ruling was “All right. And I agree. From the pictures of the injuries, her changing her story, and her pleading the Fifth, I’ll adjudicate it dependency-neglect.” Given the completely miniscule amount of evidence of dependency-neglect once we remove the inference of guilt, I find that the circuit court should take a second look at the case and determine if the court would still adjudicate. The law simply requires more than- pictures of a minor laceration, uncertain testimony that perhaps a mother’s story changed, and an incorrect belief that Bowie invoked her Fifth Amendment rights to take three children away from the parent and place them in foster care as dependent-neglected.2 DHS has the burden of proof to show by a preponderance of the evidence that Bowie was responsible for the injury. The Arkansas Code clearly states that adjudication hearings are held to determine whether the allegations in a petition are substantiated by proof. Ark.Code Ann. § 9 — 2T—327(a)(1). It is for these reasons that I disagree with the majority and I would remand for reconsideration by the circuit court.  . This was the only witness in the entire case.   . The court does note that the disposition was not appealed.